EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      Authorization for this examiner’s amendment was given in a telephone interview with William Howison on 6/3/2022.
      This application has been amended as follows:

*Claim 16 has been replaced with:
-- (Currently Amended) A resource allocation method, the method comprising:
sensing each configured resource pool to obtain a result of sensing, the result of sensing including a set of remaining candidate single time unit (TU) resources of each configured resource pool;
selecting, from the set of remaining candidate single TU resources of each configured resource pool, one candidate single TU resource as a transmission resource; and
transmitting, via the transmission resource, a packet;
wherein the one candidate single TU resource is a time-frequency resource which consists of N TUs and M physical resource blocks (PRBs) and is used for transmitting a same packet, where N＞1 and M≥1, and
wherein the transmitting of the packet comprises:
determining transmission parameters in each configured resource pool according to a channel busy ratio (CBR) of TUs in each configured resource pool;
calculating a channel occupancy ratio (CR) of resources in each configured resource pool and/or the maximum value of the CR of the resources in each configured resource pool, respectively;
determining reserved resources for transmitting the packet in each configured resource pool; and
determining, according to the CBR and priority of each configured resource pool, whether to discard the reserved resources. --

*Claim 20 has been replaced with:
-- (Currently Amended) The method according to claim 19, wherein the excluded time-frequency resource in each resource pool uses the one candidate single TU resource, which consists of N TUs and M PRBs and is used for transmitting the same packet, as granularity. --

*Claim 22 has been replaced with:
-- (Currently Amended) The method according to claim 19, wherein in case that the remaining time-frequency resources contain a time-frequency resource for which no candidate single TU resource granularity can be formed, the time-frequency resource is removed from the remaining time-frequency resources. --

*Claim 23 has been replaced with:
-- (Currently Amended) The method according to claim 19, wherein the selecting, from the set of remaining candidate single TU resources of each configured resource pool, of one candidate single TU resource as the transmission resource comprises:
calculating a sidelink received signal strength indicator (S-RSSI) of the remaining candidate single TU resources in each transmission resource pool;
selecting a predefined number of candidate single TU resources in an order from the smallest to the largest S-RSSI; and
selecting, from the predefined number of candidate single TU resources, one candidate single TU resource as the transmission resource. --

*Claim 24 has been replaced with:
-- (Currently Amended) The method according to claim 19, wherein there is a predefined pattern relationship between N TUs in the one candidate single TU resource. --

*Claim 25 has been replaced with:
-- (Currently Amended) The method according to claim 19, wherein a difference in time between a first TU and a last TU among N TUs in the one candidate single TU resource does not exceed a predefined time threshold. --

*Claim 34 has been replaced with:
-- (Currently Amended) A user equipment (UE), comprising:
a transceiver; and
at least one processor configured to:
sense each configured resource pool to obtain a result of sensing, the result of sensing including a set of remaining candidate single time unit (TU) resources of each configured resource pool, and
select, from the set of remaining candidate single TU resources of each configured resource pool, one candidate single TU resource as a transmission resource, and
transmit, via the transmission resource, a packet;
wherein the one candidate single TU resource is a time-frequency resource which consists of N TUs and M physical resource blocks (PRBs) and is used for transmitting a same packet, where N＞1 and M≥1, and
wherein the at least one processor is further configured to:
determine transmission parameters in each configured resource pool according to a channel busy ratio (CBR) of TUs in each configured resource pool,
calculate a channel occupancy ratio (CR) of resources in each configured resource pool and/or the maximum value of the CR of the resources in each configured resource pool, respectively,
determine reserved resources for transmitting the packet in each configured resource pool, and
determine, according to the CBR and priority of each configured resource pool, whether to discard the reserved resources. --

* Paragraph 0039 beginning on page 6, of the specification of the original disclosure has been replaced with
      --[0039] Preferably, the step of sensing each configured resource pool to obtain a result of sensing includes: receiving, within a sensing window of a transmission resource pool, Physical Sidelink Control Channels (PSCCHs) transmitted by other User Equipments (UEs), and determining time-frequency resources and priorities for Physical Sidelink Shared Channels (PSSCHs) according to the PSCCHs; performing PSSCH-RSRP measurement on the PSSCHs based on the time-frequency resources, and determining, according to the priority of each PSSCH, whether an RSRP measurement value of each PSSCH is higher than a predefined threshold; and if the RSRP measurement value of the PSSCH is higher than the predefined RSRP threshold and a corresponding time-frequency resources is located within a resource selection window of the transmission resource pool, excluding the time-frequency resource; if the number of remaining candidate single TU resources except for the time-frequency resource is less than a predefined threshold value, increasing the predefined RSRP threshold, and re-excluding a time-frequency resource until the number of remaining candidate single TU resources is greater than or equal to the predefined threshold value.--

REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/16/2022.
No claims have been added. 
Claim(s) 1-15 and 30 has/have been cancelled.
Claims(s) 16-29 and 31-34 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 11, filed 5/16/2022, with respect to objection of claims 19, 22 and 29 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 12, filed 5/16/2022, with respect to 35 U.S.C. 112(f) interpretation of claim 34 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 5/16/2022 and Examiner’s amendments as noted above with respect to 35 U.S.C. 103 rejection of claims 16-18, 26-29, 33 and 34 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 16-29 and 31-34 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, LG Electronics WO 2017007184 (Foreign Patent Documents citation #1 listed on IDS dated 2/10/2020), teaches a terminal selection a resource unit for transmitting a signal on the based of resource sensing (see Abstract).
A close reference, Samsung R1-1707906 (Non-Patent Literature Documents citation #1 listed on IDS dated 2/10/2020), teaches co-existence of Rel-14 and Rel-15 USs (see 3.Conclusions).
A close reference, Intel Corporation R1-1707302 (Non-Patent Literature Documents citation #2 listed on IDS dated 2/10/2020), teaches latency reduction and congestion control associated with CBR and CR (see Section 5).
A close reference, Intel Corporation R1-1707333 (Non-Patent Literature Documents citation #3 listed on IDS dated 2/10/2020), teaches sidelink resource allocation for synchronization, discovery and communication (see Section 1).
A close reference, Nokia et al. R1-1708564 (Non-Patent Literature Documents citation #4 listed on IDS dated 2/10/2020), teaches sidelink resource allocation (see Section 1).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 16-29 and 31-33, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the transmitting of the packet comprises:
determining transmission parameters in each configured resource pool according to a channel busy ratio (CBR) of TUs in each configured resource pool;
calculating a channel occupancy ratio (CR) of resources in each configured resource pool and/or the maximum value of the CR of the resources in each configured resource pool, respectively;
determining reserved resources for transmitting the packet in each configured resource pool; and
determining, according to the CBR and priority of each configured resource pool, whether to discard the reserved resources.

As per claim(s) 34, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the at least one processor is further configured to:
determine transmission parameters in each configured resource pool according to a channel busy ratio (CBR) of TUs in each configured resource pool,
calculate a channel occupancy ratio (CR) of resources in each configured resource pool and/or the maximum value of the CR of the resources in each configured resource pool, respectively,
determine reserved resources for transmitting the packet in each configured resource pool, and
determine, according to the CBR and priority of each configured resource pool, whether to discard the reserved resources.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464